35 F.3d 558
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Karen WILLIAMSON;  David Williamson, Plaintiffs Appellants,v.COUNTY OF HAYWOOD;  County of Haywood Sheriffs Office;  TomAlexander, Haywood County Sheriff, individually and in hisofficial capacity;  County of Haywood Magistrates Office;George Queen, Haywood County Magistrate, individually and inhis official capacity;  County of Haywood North CarolinaDepartment of Motor Vehicles;  Charles Crawford, County ofHaywood North Carolina Department of Motor VehiclesInspector, individually and in his official capacity;County of Haywood North Carolina Department of MotorVehicles Inspector Designee Pisgah Oil;  Steve Singleton,individually and in his official capacity;  Pisgah OilCompany, Incorporated;  Others Unknown Too Numerous To List,Defendants Appellees.
No. 94-1024.
United States Court of Appeals, Fourth Circuit.
Submitted August 25, 1994.Decided September 14, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge.  (CA-93-147)
Karen Williamson, David Williamson, appellants pro se.
Frank Parrott Graham, Roberts, Stevens & Cogburn, P.A., Asheville, NC, Jacob Leonard Safron, Special Deputy Atty. Gen., Harold Franklin Askins, Asst. Atty. Gen., Raleigh, NC, Patrick Underwood Smathers, Patrick U. Smathers, P.A., Canton, NC, for appellees.
W.D.N.C.
AFFIRMED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

PER CURIAM

1
Karen and David Williamson appeal the dismissal without prejudice of their pro se civil complaint.  The Williamsons' complaint was referred to a magistrate judge pursuant to 28 U.S.C. Sec. 636(b)(1)(B) (1988).  The magistrate judge recommended that relief be denied and advised the Williamsons that failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, the Williamsons failed to object to the magistrate judge's recommendation.  The district court dismissed the action without prejudice.


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.   Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).   See generally Thomas v. Arn, 474 U.S. 140 (1985).  The Williamsons have waived appellate review by failing to file objections after receiving proper notice.*  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also note that the district court's order might have been unreviewable for other reasons.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (1993)